DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II, II and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “when in the closed state, the switch is further configured to electrically disconnect the battery from the second ultracapacitor to prevent conducting an energy between the second ultracapacitor and the battery” in Lines 7-9.
Claim 9 recites the limitation “when in the second closed state, the switch is configured to: electrically couple the battery to the second ultracapacitor to conduct an energy between the second ultracapacitor and battery; and electrically disconnect the battery from the ultracapacitor” in Lines 10-13.
Claim 9 recites the limitation “when in the third closed state, the switch is configured to electrically couple the battery to the ultracapacitor and to the second ultracapacitor to conduct an energy from the ultracapacitor and the second ultracapacitor to the battery” in Lines 15-17.
It is unclear how a single switch can connect two ultracapacitors to a battery in three different states. A single switch could connect/disconnect a single ultracapacitor to the battery; or alternatingly connect the first or second ultracapacitor to the battery. However, a single switch would not be capable of performing the limitations as claimed on Claim 9.
The metes and bounds of the claim cannot be ascertained.
Claim 10 is rejected under 112(b) as it inherits the deficiencies of Claim 9 as identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smychkovich (2015/0008867) and Chol et al. (2018/0154779).
Claim 1: Smychkovich teaches a system (200) for managing energy storage (Fig.2), the system (200) comprising: a capacitor (C1) configured to store a first energy as an electric field of the capacitor (C1) (Par.28); a battery (240) configured to electrically couple to the capacitor (C1) and configured to receive energy therefrom to store as an energy of the battery (240) (Par.30); a switch (SW2) configured to: operate in an open state or a closed state, electrically couple the battery (240) to the capacitor (C1) when in the closed state to conduct an energy between the capacitor (C1) and the battery (240) (Par.32, Lines 9-13), and electrically disconnect the battery (240) from the capacitor (C1) when in the open state to prevent conducting an energy between the capacitor (C1) and the battery (240) (Par.32, Lines 13-17), and a controller (250) in electrical communication with the switch (SW2) and configured to cause the switch (SW2)  to transition between the open state and the closed state (Par.31).  
Smychkovich does not explicitly teach the capacitor being an ultracapacitor.
Chol teaches a system (100) for managing energy storage (Fig.1), the system (100) comprising: a capacitor (102) configured to store a first energy as an electric field of the capacitor being an ultracapacitor (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chol in the system of Smychkovich to have had filled the power gap between conventional capacitors and batteries and have had a component well suited for complementing batteries for load-leveling (Par.31).
Claim 2: Smychkovich and Chol teach the limitations of claim 1 as disclosed above. Smychkovich teaches further comprising a voltage sensor in electrical communication with the capacitor (C1) and configured to detect a voltage level of the capacitor (C1) (Par.32, Lines 7-9).  
Smychkovich does not explicitly teach the capacitor being an ultracapacitor.
Chol teaches a system (100) for managing energy storage (Fig.1), the system (100) comprising: a capacitor (102) configured to store a first energy as an electric field of the capacitor being an ultracapacitor (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chol in the system of Smychkovich to have had filled the power gap between conventional capacitors and batteries and have had a component well suited for complementing batteries for load-leveling (Par.31).
Claim 4: Smychkovich and Chol teach the limitations of claim 2 as disclosed above. Smychkovich teaches wherein the controller (250) is in electrical communication with the voltage sensor (Par.32, Lines 7-9) and configured to: cause the switch (SW2) to transition to the closed state, in response to determining that the voltage level in the capacitor is above a high threshold level (predetermined voltage level) (Par.32, Lines 9-12), and cause the switch (SW2) to transition to the open state, in response to determining that the voltage level in the capacitor (C1) is below a low threshold level (Par.18, Lines 9-11) (Par.32, Lines 13-17).  
Smychkovich does not explicitly teach the capacitor being an ultracapacitor.
Chol teaches a system (100) for managing energy storage (Fig.1), the system (100) comprising: a capacitor (102) configured to store a first energy as an electric field of the capacitor being an ultracapacitor (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chol in the system of Smychkovich to have had filled the power gap between conventional capacitors and batteries and have had a component well suited for complementing batteries for load-leveling (Par.31).
Claim 8: Smychkovich and Chol teach the limitations of claim 1 as disclosed above. Smychkovich teaches wherein the capacitor (C1) is configured to electrically couple to an energy source (210) to receive energy therefrom (Par.28).  
Smychkovich does not explicitly teach the capacitor being an ultracapacitor.
Chol teaches a system (100) for managing energy storage (Fig.1), the system (100) comprising: a capacitor (102) configured to store a first energy as an electric field of the capacitor being an ultracapacitor (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chol in the system of Smychkovich to have had filled the power gap between conventional capacitors and batteries and have had a component well suited for complementing batteries for load-leveling (Par.31).
Claim 12: Smychkovich and Chol teach the limitations of claim 1 as disclosed above. Smychkovich teaches wherein the controller (250) is configured with settings including conditions for controlling an operation of the switch (SW2), wherein the controller (250) is configured to adjust the settings, according to specifications of the battery (240) or the capacitor (C1), including voltage capacity (Par.32).  
Smychkovich does not explicitly teach the capacitor being an ultracapacitor.
Chol teaches a system (100) for managing energy storage (Fig.1), the system (100) comprising: a capacitor (102) configured to store a first energy as an electric field of the capacitor being an ultracapacitor (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chol in the system of Smychkovich to have had filled the power gap between conventional capacitors and batteries and have had a component well suited for complementing batteries for load-leveling (Par.31).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smychkovich (2015/0008867) and Chol et al. (2018/0154779) as applied to claim 1 above, and further in view of Kurtzman (2014/0266070).
Claim 3: Smychkovich and Chol teach the limitations of claim 1 as disclosed above. Smychkovich teaches wherein the controller (250) is in electrical communication with the voltage sensor (Par.32, Lines 7-9).
Smychkovich does not explicitly teach the controller configured to: cause the switch to transition to the closed state, in response to determining that the voltage level in the battery is below a low threshold level; and cause the switch to transition to the open state, in response to determining that the voltage level in the battery is above a high threshold level. 
Kurtzman teaches a controller (170) configured to: cause a switch (134), electrically coupling a battery (110) to a capacitor (132) (Fig.1), to transition to a closed state, in response to determining that a voltage level in the battery (110) is below a low threshold level (Par.20); and cause the switch (134) to transition to the open state, in response to determining that the voltage level in the battery (110) is above a high threshold level (second threshold value) (Par.22). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kurtzman in the system of Smychkovich to have had enhanced battery life (Par.4) by charging the battery when necessary and preventing overcharging when sufficiently charged.
Claim 14: Smychkovich and Chol teach the limitations of claim 1 as disclosed above. Smychkovich does not explicitly teach wherein the controller is remote to the switch and is configured to communicate wirelessly with the switch.  
Kurtzman teaches a controller (170) is remote to a switch (134), electrically coupling a battery (110) to a capacitor (132) (Fig.1), and is configured to communicate wirelessly with the switch (174) (Par.19).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kurtzman in the system of Smychkovich to have had the expected result of the controller configuring the switch (Par.24) when not connected through an electrical line with the switch.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smychkovich (2015/0008867) and Chol et al. (2018/0154779) as applied to claim 1 above, and further in view of Miyama et al. (2009/0230766).
Claim 5: Smychkovich and Chol teach the limitations of claim 2 as disclosed above. Smychkovich does not explicitly teach wherein the controller is in electrical communication with the voltage sensor and configured to cause the switch to transition to the closed state, in response to determining that a voltage differential between the ultracapacitor and the battery is above a threshold level.  
Miyama teaches a controller (20) is in electrical communication with a voltage sensor (23-24) and configured to cause a switch (9) to transition to a closed state, in response to determining that a voltage differential (ΔV) between a capacitor (6) and a battery (5) is above a threshold level (Par.34) (Fig.1).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Miyama in the system of Smychkovich to have had reduced the potential difference between the capacitor and the battery (Par.6, Lines 14-16).
The combination of Smychkovich and Miyama does not explicitly teach the capacitor being an ultracapacitor.
Chol teaches a system (100) for managing energy storage (Fig.1), the system (100) comprising: a capacitor (102) configured to store a first energy as an electric field of the capacitor being an ultracapacitor (Par.30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chol in the combination to have had filled the power gap between conventional capacitors and batteries and have had a component well suited for complementing batteries for load-leveling (Par.31).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smychkovich (2015/0008867) and Chol et al. (2018/0154779) as applied to claim 1 above, and further in view of Zhang (2017/0191459).
Claims 6-7: Smychkovich and Chol teach the limitations of claim 1 as disclosed above. Smychkovich further comprising a current sensor in electrical communication with the battery and configured to detect a current or amperage conducted from the battery to the load; wherein the controller is in communication with the current sensor and configured to cause the switch to transition to the closed state when a current or amperage conducted from the battery to the load exceeds a threshold level.  
Zhang teaches a current sensor (Hall element) in electrical communication with a battery and configured to detect a current or amperage conducted from the battery to a load (engine) (Fig.1) (Par.63); wherein a controller is in communication with the current sensor (Hall element) and configured to cause a switch (K1) to transition to a closed state when a current or amperage conducted from the battery to the load (engine) exceeds a threshold level (20 A/s) (Par.63).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Zhang in the system of Smychkovich to have had provided energy from the capacitor to a load (Par.5-6) when the load is requiring high energy that cannot be supplied by the battery (Par.3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smychkovich (2015/0008867) and Chol et al. (2018/0154779) as applied to claim 1 above, and further in view of Searcy (2021/0197687).
Claim 11: Smychkovich and Chol teach the limitations of claim 1 as disclosed above. Smychkovich wherein the controller is configured to cause the switch to transition between the open state and the closed state in response to a user request.
Searcy teaches causing a switch (34), electrically coupling a battery (26) to a capacitor (18, 20 and 32) (Fig.4), to transition between an open state and a closed state in response to a user request (Par.20). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Searcy in the system of Smychkovich to have had selectively charged the battery with energy stored in the capacitor (Par.20) when the user desires to charge the battery.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smychkovich (2015/0008867) and Chol et al. (2018/0154779) as applied to claim 1 above, and further in view of Andrews, Jr. (2014/0266004).
Claim 13: Smychkovich and Chol teach the limitations of claim 1 as disclosed above. Smychkovich does not explicitly teach wherein the battery is removably electrically coupled to the ultracapacitor via one or more wires configured to conduct 100 or more amperes across a 100 volt or more voltage differential.  
Andrews, Jr teaches a battery (516) is removably electrically coupled to an ultracapacitor (504) via one or more wires (Par.69) (Fig.5) configured to conduct 100 or more amperes across a 100 volt or more voltage differential (Par.41).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Andrews, Jr. in the system of Smychkovich to have had a system capable of providing charge to a battery of a device requiring a high energy level (Par.41).
Claim 15: Smychkovich and Chol teach the limitations of claim 1 as disclosed above. Smychkovich does not explicitly teach wherein the controller is configured to issue a charge to a user in response to performing one or more operations.  
Andrews, Jr. teaches a controller (512) configured to issue a charge to a user in response to performing one or more operations (charging) (Par.72).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Andrews, Jr. in the system of Smychkovich to have had received payment for charging a user’s battery from a capacitor (Par.69 and 72).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859             

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
November 7, 2022